FINAL OFFICE ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f) 

*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Double Patenting (non-statutory)
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

.1a	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of U.S. Patent No. 10255132 and King et al. (USP No. 9116684).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
-	the difference in Claim(s) 14 of USP No. 10255132 and  Claim(s) 5 of instant application is that instant Claim(s) 5 is silent about a specific instruction with an operand.
King discloses effecting instruction operand check via a CRC routine, e.g., Col. 6 lines 50-62: “Note that the initial value supplied in the destination operand may be a double word integer stored in a 32-bit register, or the least significant double word of a 64-bit register. To incrementally accumulate a CRC32 value, software retains the result of the previous CRC operation in the destination operand, and then executes the CRC operation again with new input data in the source operand. Accordingly, each instruction takes a running CRC value in the first operand and updates the CRC value based on the second operand. In this manner, a CRC can be generated over any desired amount of data by performing the operation in a loop, until all desired data is subjected to the CRC operation.”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Claim 14 of U.S. Patent No. 10255132  by including therein  instruction operand check/CRC generation technique as taught by King et al., because such modification would provide the procedure disclosed in Claim 14 of U.S. Patent No. 10255132 with an optimized data processing technique whereby error logic simplicity is achieved, e.g., “… each instruction takes a running CRC value in the first operand and updates the CRC value based on the second operand. In this manner, a CRC can be generated over any desired amount of data by performing the operation in a loop, until all desired data is subjected to the CRC operation.” {See King et al., Col. 6 lines 50-62.}
.1b 	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10255132 and King et al. (USP No. 9116684).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
-	the difference in Claim(s) 1 of USP No. 10860418 and  Claim(s) 5 of instant application is that instant Claim(s) 5 is silent about a specific instruction with an operand.
King discloses effecting instruction operand check via a CRC routine, e.g., Col. 6 lines 50-62: “Note that the initial value supplied in the destination operand may be a double word integer stored in a 32-bit register, or the least significant double word of a 64-bit register. To incrementally accumulate a CRC32 value, software retains the result of the previous CRC operation in the destination operand, and then executes the CRC operation again with new input data in the source operand. Accordingly, each instruction takes a running CRC value in the first operand and updates the CRC value based on the second operand. In this manner, a CRC can be generated over any desired amount of data by performing the operation in a loop, until all desired data is subjected to the CRC operation.”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Claim 1 of U.S. Patent No. 10860418  by including therein  instruction operand check/CRC generation technique as taught by King et al., because such modification would provide the procedure disclosed in Claim 1 of U.S. Patent No. 10860418 with an optimized data processing technique whereby error logic simplicity is achieved, e.g., “… each instruction takes a running CRC value in the first operand and updates the CRC value based on the second operand. In this manner, a CRC can be generated over any desired amount of data by performing the operation in a loop, until all desired data is subjected to the CRC operation.” {See King et al., Col. 6 lines 50-62.}
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.2	This is an obviousness-type double patenting rejection.
.3	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claims 1, 7 and intervening claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner:
	What the nexus is in –(Claim 1: representative) method for protecting memory instructions against faults, selecting a memory instruction, the memory instruction indicating a master instruction and a slave instruction to be executed in lockstep, performing  instruction operand error check for the memory instruction, performing data error check for the memory instruction and completing memory access for the memory instruction - in Claims 1, 7, as mere operand error checking step devoid of a subsequent error decision does not contribute in fault protection, which leads to speculation as to what the scope of the claims is.
The intervening claims do not cure deficiencies in same claims intervening claims depend on, and thus inherit same deficiencies.
***
*	Attempts by Examiner to contact Applicants via the telephone on Aug. 12, 2022 have been unsuccessful.
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

*	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112